DETAILED ACTION
Response to Amendment
The amendment filed 01/18/2022 has been entered.
Claims 2 and 25 are cancelled. 
Claims 1, 18, 21, and 24 are amended.
Claims 1, 3-24, 26-44 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20, 22, and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Pierson (US 9,896,229 B1) in view of Hunt (US 4,519,249 A).
Regarding claim 19, Pierson [Abstract; Fig 1-5] teaches sensing a packaging material hole during a wrap operation that wraps a body with packaging material as the packaging material is conveyed between a packaging material roll and the body by the packaging material dispenser using an ultrasonic flaw detection sensor[Abstract; Fig 1,2; Col 2, Lines 30-35, 45-60], .....

Pierson does not explicitly teach wherein sensing the packaging material hole includes emitting an ultrasonic signal from the ultrasonic flaw detection sensor and towards the web of packaging material and determining that no reflection of the emitted ultrasonic signal has been received within a time-limited detection window[Though a person of ordinary skill would understand detecting a hole based on ultrasonics involves sending a signal, detecting the echo and sensing the flaw based on a lack of reflection in an expected time]
Hunt teaches that wherein sensing the packaging material hole includes emitting an ultrasonic signal from the ultrasonic flaw detection sensor and towards the web of packaging material and determining that no reflection of the emitted ultrasonic signal has been received within a time-limited detection window[Abstract; Fig 6, 8; Col 4-Lines 30-45]
It would have been obvious to one of ordinary skill in the art to have modified the method of using an ultrasonic sensor in Pierson with the arrangement of the senor in Hunt in order to detect a tear based on a failure to detect the signal in a certain time as well.
Regarding claim 41, Pierson [Abstract; Fig 1-5] teaches a packaging material delivery system configured to convey a web of packaging material from a packaging material roll to a load during relative rotation between the packaging material dispenser and the load[Abstract; Fig 1,2; Col 2, Lines 30-35, 45-60];

and a controller coupled to the ultrasonic flaw detection sensor and configured to sense a packaging material hole during a wrap operation that wraps the body with packaging material as the packaging material is conveyed between the packaging material roll and the load by the packaging material dispenser using the ultrasonic flaw detection sensor[Col 6; Lines 10-45], .....;
wherein the controller is further configured to, during the wrap operation and in response to sensing the packaging material hole, temporarily increase a dispense rate of the packaging material dispenser as the packaging material hole is conveyed to the body to reduce propagation of the packaging material hole and thereby avert a film break in the packaging material. [Abstract; Col 4; Lines 25-55, Col 5; Lines 15-50; Col 6; Lines 35-55 have various factors used for adjusting dispense rate].
Pierson broadly teaches ..... to emit an ultrasonic signal towards the web of packaging material and determining that no reflection of the emitted ultrasonic signal has been received by the ultrasonic flaw detection sensor within a time-limited detection window [Col 6; Lines 10-45; And a person of ordinary skill would understand detecting a hole based on ultrasonics involves sending a signal, detecting the echo and sensing the flaw based on a lack of reflection in an expected time]
Hunt teaches wherein the controller is configured to sense the packaging material hole by causing the ultrasonic flaw detection sensor to emit an ultrasonic signal towards the web of packaging material and determining that no reflection of the emitted ultrasonic signal has been received by the ultrasonic flaw detection sensor within a time-limited detection window;[Abstract; Fig 6, 8; Col 4-Lines 30-45]

Regarding claim 20, Pierson, as modified, teaches after temporarily increasing the dispense rate of the packaging material dispenser, restoring the dispense rate of the packaging material dispenser to an original value once the packaging material hole has been conveyed to the body.[Col 6; Lines 35-55]
Regarding claim 22, Regarding claim 22, Pierson, as modified, teaches wherein the body comprises a load.[ Fig 1; Abstract]
Moreover it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 42, Pierson, as modified, teaches wherein the controller is further configured to, after temporarily increasing the dispense rate of the packaging material dispenser, restore the dispense rate of the packaging material dispenser to an original value once the packaging material hole has been conveyed to the body.[Col 6; Lines 35-55].

Claims 21 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Pierson (US 9,896,229 B1) in view of Hunt (US 4,519,249 A) as applied to claims 19 and 41 above, and further in view of  Lancaster '565 (US 20070204565 A1).
Regarding claim 21 and 43, For claim 21, Pierson does not explicitly teach further comprising temporarily activating aroping mechanism in response to sensing the indication using the sensor.

For claim 43, Pierson does not explicitly teach wherein the controller is further configured to temporarily activate a roping mechanism in response to sensing the packaging material hole using the sensor.
Lancaster ‘565 teaches wherein the controller is further configured to temporarily activate a roping mechanism in response to sensing the packaging material hole using the sensor.[0087 - 0093, 0098; Claim 3, 10]
It would have been obvious to one of ordinary skill in the art to have modified the delivery system in Pierson with the roping mechanism in Lancaster ‘565 to use rope to secure the body.

Claims 23 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Pierson (US 9,896,229 B1) in view of Hunt (US 4,519,249 A) as applied to claims 19 and 41 above, and further in view of Lancaster '360 (US 2015/0197360 A1).
Regarding claim 23 and 44, Pierson does not explicitly teach wherein the ultrasonic flaw detection sensor is positioned downstream of a pre-stretch assembly of the packaging material dispenser.
Lancaster ‘360 teaches that wherein the ultrasonic flaw detection sensor is positioned downstream of a pre-stretch assembly of the packaging material dispenser. [0058, 0064, 0066; Fig 1]
It would have been obvious to one of ordinary skill in the art to have modified the delivery system in Pierson with the pre-stretch rollers and ultrasonic flaw detectors of Lancaster ‘360 to optimize placement of the sensor and rollers to get the system in a compact arrangement. .

Claims 1, 3-7, 9-18, 24, 26-30, and 32-40 are rejected under 35 U.S.C. 103 as being unpatentable over Pierson (US 9,896,229 B1) in view of Hunt (US 4,519,249 A) and Lancaster '360 (US 2015/0197360 A1).
Regarding claim 1, Pierson[Abstract; Fig 1-5] teaches conveying a web of packaging material from a packaging material roll to a body through a packaging material delivery system[Abstract; Fig 1-2; Col 2, Lines 30-35, 45-60], 
wherein the packaging material delivery system applies a controlled stretch to the packaging material prior to the packaging material being wrapped around the body[Abstract; Col 1-Lines 10-20 and Col 2, Line 60 to Col 3 line 5],
and sensing a flaw in the web of packaging material using an ultrasonic flaw detection sensor [#40]disposed adjacent the web of packaging material[Figs 2-4; Col 6, Lines 10-45],…..
and sensing the flaw in response to a failure to detect the reflected ultrasonic signal with the ultrasonic flaw detection sensor during the time- limited detection window.[Col 6; Lines 10- 45].
Pierson does not explicitly teach wherein sensing the flaw includes sensing a hole associated with the flaw and propagated in the portion of the web of packaging material as a result of application of the controlled stretch to the portion of the web of packaging material….. emitting an ultrasonic signal from the ultrasonic flaw detection sensor and towards the web of packaging material; attempting to detect a reflected ultrasonic signal reflected off of the web of packaging 
Lancaster ‘360 teaches wherein the packaging material delivery system applies a controlled stretch to the packaging material prior to the packaging material being wrapped around the body[Abstract; 0064] …..
and wherein sensing the flaw includes sensing a hole associated with the flaw and propagated in the portion of the web of packaging material as a result of application of the controlled stretch to the portion of the web of packaging material. [Abstract; 0064, 0205].
It would have been obvious to one of ordinary skill in the art to have modified the delivery systems stretch in Pierson with the flaw sensing due to the stretch in Lancaster ‘360 in order to better prevent tears during operation.
Hunt teaches emitting an ultrasonic signal from the ultrasonic flaw detection sensor and towards the web of packaging material[Abstract; Fig 6, 8; Col 4-Lines 30-45];
attempting to detect a reflected ultrasonic signal reflected off of the web of packaging material in response to the emitted ultrasonic signal with the ultrasonic flaw detection sensor during a time-limited detection window[Abstract; Fig 6, 8; Col 4-Lines 30-45];
and sensing the flaw in response to a failure to detect the reflected ultrasonic signal with the ultrasonic flaw detection sensor during the time- limited detection window.[Abstract; Fig 6, 8; Col 4-Lines 30-45]

Regarding claim 18, Pierson[Abstract; Fig 1-5] teaches conveying a web of packaging material [#200] from a packaging material roll[#30] to a body [#152]through a packaging material delivery system[Abstract; Fig 1,2; Col 2, Lines 30-35, 45-60], wherein the packaging material delivery system applies a controlled stretch to the packaging material prior to the packaging material being wrapped around the body[Abstract; Col 1-Lines 10-20 and Col 2, Line 60 to Col 3 Ine 5];
and sensing a hole associated with a flaw in the web of packaging material ….. using an ultrasonic flaw detection sensor [#40]disposed adjacent the web of packaging material, wherein sensing the hole includes[Figs 2-4; Col 6, Lines 10-45)]......
and sensing the hole in response to a failure to detect the reflected ultrasonic signal with the ultrasonic flaw detection sensor during the time- limited detection window. [Col 6; Lines 10- 45].
Pierson does not explicitly teach and propagated in the portion of the web of packaging material as a result of application of the controlled stretch to the portion of the web of packaging material ….. emitting an ultrasonic signal from the ultrasonic flaw detection sensor and towards the web of packaging material; attempting to detect a reflected ultrasonic signal reflected off of the web of packaging material in response to the emitted ultrasonic signal with the ultrasonic flaw detection sensor during a time-limited detection window[Though a person of ordinary skill would understand detecting a hole based on ultrasonics involves sending a signal, detecting the echo and sensing the flaw based on a lack of reflection in an expected time];

and propagated in the portion of the web of packaging material as a result of application of the controlled stretch to the portion of the web of packaging material. [Abstract; 0064, 0205].
It would have been obvious to one of ordinary skill in the art to have modified the delivery systems stretch in Pierson with the flaw sensing due to the stretch in Lancaster ‘360 in order to better prevent tears during operation.
Hunt teaches that emitting an ultrasonic signal from the ultrasonic flaw detection sensor and towards the web of packaging material[ Abstract; Fig 6, 8; Col 4-Lines 30-45];
attempting to detect a reflected ultrasonic signal reflected off of the web of packaging material in response to the emitted ultrasonic signal with the ultrasonic flaw detection sensor during a time-limited detection window[Abstract; Fig 6, 8; Col 4-Lines 30-45];
and sensing the hole in response to a failure to detect the reflected ultrasonic signal with the ultrasonic flaw detection sensor during the time- limited detection window. [Abstract; Fig 6, 8; Col 4-Lines 30-45]
It would have been obvious to one of ordinary skill in the art to have modified the method of flaw detection with an ultrasonic sensor in Pierson with the sensor in Hunt in order to detect a tear based on a failure to detect the signal in a certain time.
Regarding claim 24, Pierson [Abstract; Fig 1-5] teaches a packaging material delivery system configured to convey a web of packaging material from a packaging material roll to a body[Abstract; Fig 1,2; Col 2, Lines 30-35, 45-60], wherein the packaging material delivery 
an ultrasonic flaw detection sensor disposed adjacent the web of packaging material[#40]; and a controller coupled to the ultrasonic flaw detection sensor and configured to sense a flaw in the web of packaging material by: .....;
and sensing the flaw in response to a failure of the ultrasonic flaw detection sensor to detect a reflected ultrasonic signal reflected off of the web of packaging material in response to the emitted ultrasonic signal during a time-limited detection window. [Col 6; Lines 10-45]…
Pierson does not explicitly teach causing the ultrasonic flaw detection sensor to emit an ultrasonic signal towards the web of packaging material[Though a person of ordinary skill would understand detecting a hole based on ultrasonics involves sending a signal, detecting the echo and sensing the flaw based on a lack of reflection in an expected time]….. wherein the controller is configured to sense the flaw by sensing a hole associated with the flaw and propagated in the portion of the web of packaging material as a result of application of the controlled stretch to the portion of the web of packaging material.
Lancaster “360 teaches wherein the packaging material delivery system applies a controlled stretch to the packaging material prior to the packaging material being wrapped around the body[Abstract; 0064];…..
and wherein the controller is configured to sense the flaw by sensing a hole associated with the flaw and propagated in the portion of the web of packaging material as a result of application of the controlled stretch to the portion of the web of packaging material. [Abstract; 0064, 0205].

Hunt teaches that .... causing the ultrasonic flaw detection sensor to emit an ultrasonic signal towards the web of packaging material[Abstract; Fig 6, 8; Col 4-Lines 30-45];
and sensing the flaw in response to a failure of the ultrasonic flaw detection sensor to detect a reflected ultrasonic signal reflected off of the web of packaging material in response to the emitted ultrasonic signal during a time-limited detection window. [Abstract; Fig 6, 8; Col 4-Lines 30-45]
It would have been obvious to one of ordinary skill in the art to have modified the ultrasonic sensor in Pierson with the arrangement of the senor in Hunt in order to detect a tear based on a failure to detect the signal in a certain time.
Regarding claim 3, Pierson, as modified, teaches characterizing the flaw in response to sensing the flaw with the ultrasonic flaw detection sensor. [Col 6; Lines 10-45]
Regarding claim 4, Pierson, as modified, broadly teaches wherein the ultrasonic flaw detection sensor includes an array of ultrasonic sensors extending across a width of the web of packaging material, wherein characterizing the flaw includes determining a position of the flaw along the width of the web of packaging material based an associated position among the array of ultrasonic sensors fails to detect a reflected ultrasonic signal during the time-limited detection window. [Col 6; Lines 10-45]
Hunt also teaches wherein the ultrasonic flaw detection sensor includes an array of ultrasonic sensors extending across a width of the web of packaging material, wherein characterizing the flaw includes determining a position of the flaw along the width of the web of 
It would have been obvious to one having ordinary skill in the art to add multiple sensors, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Additionally It would have been obvious to one having ordinary skill in the art to add more sensors to make an array, since it has been held that where the general conditions ofa claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 5 and 28, Pierson does not explicitly teach wherein the packaging material delivery system includes a pre-stretch assembly including upstream and downstream pre- stretch rollers and first and second idle rollers disposed downstream of the downstream pre-stretch roller, and wherein the ultrasonic flaw detection sensor is disposed between two adjacent rollers among the upstream and downstream pre-stretch rollers and the first and second idle rollers.
Lancaster ‘360 teaches that wherein the packaging material delivery system includes a pre- stretch assembly including upstream and downstream pre-stretch rollers and first and second idle rollers disposed downstream of the downstream pre-stretch roller, and wherein the ultrasonic flaw detection sensor is disposed between two adjacent rollers among the upstream and downstream pre-stretch rollers and the first and second idle rollers. [0058, 0064, 0066; Fig 1]
It would have been obvious to one of ordinary skill in the art to have modified the delivery system in Pierson with the pre-stretch rollers and ultrasonic flaw detectors of Lancaster ‘360 to optimize placement of the sensor and rollers to get the system in a compact arrangement. Additionally it would have been obvious to one having ordinary skill in the art to arrange the sensor 
Regarding claim 6 and 29, Pierson does not explicitly teach the ultrasonic flaw detection sensor is disposed between the first and second idle rollers.
Lancaster ‘360 teaches the ultrasonic flaw detection sensor is disposed between the first and second idle rollers. [0058, 0064, 0066; Fig 1]
It would have been obvious to one of ordinary skill in the art to have modified the delivery system in Pierson with the sensor between idle rollers in Lancaster ‘360 to optimize placement of the sensor and rollers to get the system in a compact arrangement. Additionally it would have been obvious to one having ordinary skill in the art to arrange the sensor between rollers, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 7 and 30, For claim 7, Pierson does not explicitly teach counting a number of detected flaws detected by the ultrasonic flaw detection sensor.
Lancaster “360 teaches counting a number of detected flaws detected by the ultrasonic flaw detection sensor.[0244-0247; Claim 34]
For claim 30, Pierson does not explicitly teach wherein the controller is further configured to count a number of sensed flaws.
Lancaster ‘360 teaches wherein the controller is further configured to count a number of sensed flaws.[0244-0247; Claim 34]
It would have been obvious to one of ordinary skill in the art to have modified the delivery system in Pierson with the flaw counting in Lancaster ‘360 to keep track of the quality of the packaging material.
Regarding claim 9, Pierson, as modified, teaches that wherein the body comprises a load, and wherein the packaging material delivery system and the ultrasonic flaw detection sensor are disposed in a stretch wrapping machine.[Fig 1; Abstract]
Moreover it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 10 and 33, For claim 10, Pierson does not explicitly teach generating a notification to an operator in response to sensing the flaw in the roll of packaging material with the ultrasonic flaw detection sensor.
Lancaster ‘360 teaches generating a notification to an operator in response to sensing the flaw in the roll of packaging material with the ultrasonic flaw detection sensor. [0244-0250; Claim 34].
For claim 33, Pierson does not explicitly teach wherein the controller is further configured to generate a notification to an operator in response to sensing the flaw in the roll of packaging material.
Lancaster ‘360 teaches wherein the controller is further configured to generate a notification to an operator in response to sensing the flaw in the roll of packaging material. [0244- 0250; Claim 34]
It would have been obvious to one of ordinary skill in the art to have modified the delivery system in Pierson with the notifications in Lancaster ‘360 to keep the operator informed of the status of the packaging material.
Regarding claim 11 and 34, For claim 11, Pierson does not explicitly teach wherein the notification alerts the operator that the roll of packaging material has excessive flaws.

For claim 34, Pierson does not explicitly teach wherein the notification alerts the operator that the roll of packaging material has excessive flaws. [0244-0250; Claim 34]
Lancaster “360 teaches wherein the notification alerts the operator that the roll of packaging material has excessive flaws. [0244-0250; Claim 34]
It would have been obvious to one of ordinary skill in the art to have modified the delivery system in Pierson with the notifications in Lancaster ‘360 to keep the operator informed of the status of the packaging material.
Regarding claim 12 and 35, Regarding claims 12 and 35, Pierson does not explicitly teach wherein the ultrasonic flaw detection sensor is positioned within about 2 inches of the web of packaging material.
Hunt broadly teaches wherein the ultrasonic flaw detection sensor is positioned within about 2 inches of the web of packaging material. [Fig 1, 2, 4, 6, 8]
It would have been obvious to one having ordinary skill in the art to position the detection sensor within 2 inches of the web of packaging material, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 13 and 36, Pierson does not explicitly teach wherein the ultrasonic flaw detection sensor is positioned about 0.9 inches from the web of packaging material.
Hunt broadly teaches wherein the ultrasonic flaw detection sensor is positioned about 0.9 inches from the web of packaging material. [Fig 1, 2, 4, 6, 8]

Regarding claim 14 and 37, Pierson does not explicitly teach wherein the time-limited detection window is about 1 millisecond in length.
Hunt broadly teaches wherein the time-limited detection window is about 1 millisecond in length. [Fig 1, 2, 4, 6, 8]
It would have been obvious to one having ordinary skill in the art to have the time-limited detection window about 1 millisecond in length, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 15 and 38, Pierson does not explicitly teach wherein the time-limited detection window is less than about 1 millisecond in length.
Hunt broadly teaches wherein the time-limited detection window is less than about 1 millisecond in length. [Fig 1, 2, 4, 6, 8]
It would have been obvious to one having ordinary skill in the art to have the time-limited detection window less than about 1 millisecond in length, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 16, Pierson, as modified, broadly teaches wherein the ultrasonic flaw detection sensor includes an array of ultrasonic sensors, and wherein sensing the flaw includes: .....and sensing the flaw in response to a failure to a reflected ultrasonic signal for each ultrasonic 
Hunt teaches concurrently emitting an ultrasonic signal from each ultrasonic sensor in the array of ultrasonic sensors[Claim 10; Abstract; Fig 6, 8; Col 4-Lines 30-45, Lines 55 to col 5, Line 20]; attempting to detect reflected ultrasonic signals reflected off of the web of packaging material in response to the concurrently emitted ultrasonic signals with the array of ultrasonic sensors during the time-limited detection window[Claim 10; Abstract; Fig 6, 8; Col 4-Lines 30-45, Lines 55 to col 5, Line 20]; and sensing the flaw in response to a failure to a reflected ultrasonic signal for each ultrasonic sensor in the array of ultrasonic sensors during the time-limited detection window[Claim 10; Abstract; Fig 6, 8; Col 4-Lines 30-45, Lines 55 to col 5, Line 20]
It would have been obvious to one having ordinary skill in the art to add multiple sensors, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Additionally It would have been obvious to one having ordinary skill in the art to add more sensors to make an array, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 17, Pierson does not explicitly teach delaying a subsequent sensing cycle in response to sensing the flaw such that any reflected ultrasonic signal received by the ultrasonic flaw detection sensor outside of the time-limited detection window is not detected in the subsequent sensing cycle.
Hunt broadly teaches that delaying a subsequent sensing cycle in response to sensing the flaw such that any reflected ultrasonic signal received by the ultrasonic flaw detection sensor outside of the time-limited detection window is not detected in the subsequent sensing 
It would have been obvious to one of ordinary skill in the art to have modified the sensing in Pierson in view of the fact that exists a natural delay between cycles in the system of Hunt that distinguishes tear signals from the end-of-note signals to have the subsequent cycle start after detection of the end-of-note signal in order to prevent confusion on where the tear is located.
Regarding claim 26, Pierson, as modified, teaches that wherein the controller is further configured to characterize the flaw in response to sensing the flaw.[Col 6; Lines 10-45]
Regarding claim 27, Pierson, as modified, broadly teaches wherein the ultrasonic flaw detection sensor includes an array of ultrasonic sensors extending across a width of the web of packaging material, and wherein the controller is configured to characterize the flaw by determining a position of the flaw along the width of the web of packaging material based an associated position among the array of ultrasonic sensors fails to detect a reflected ultrasonic signal during the time-limited detection window. [Col 6; Lines 10-45]
Hunt also teaches wherein the ultrasonic flaw detection sensor includes an array of ultrasonic sensors extending across a width of the web of packaging material, and wherein the controller is configured to characterize the flaw by determining a position of the flaw along the width of the web of packaging material based an associated position among the array of ultrasonic sensors fails to detect a reflected ultrasonic signal during the time-limited detection window. [Claim 10; Abstract; Fig 6, 8; Col 4-Lines 30-45, Lines 55 to col 5, Line 20]
It would have been obvious to one having ordinary skill in the art to add multiple sensors, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Additionally It would have 
Regarding claim 32, Pierson, as modified, teaches that wherein the apparatus is a stretch wrapping machine and the body comprises a load.[Fig 1; Abstract]
Moreover it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 39, Pierson, as modified, broadly teaches wherein the ultrasonic flaw detection sensor includes an array of ultrasonic sensors, and wherein the controller is configured to sense the flaw by: ..... and sensing the flaw in response to a failure of any of the ultrasonic sensors in the array of ultrasonic sensors to detect a reflected ultrasonic signal reflected off of the web of packaging material during a time-limited detection window [Col 6; Lines 10-45]
Hunt broadly teaches causing each ultrasonic flaw detection sensor in the array of ultrasonic sensors to concurrently emit an ultrasonic signal towards the web of packaging material[Claim 10; Abstract; Fig 6, 8; Col 4-Lines 30-45, Lines 55 to col 5, Line 20];
and sensing the flaw in response to a failure of any of the ultrasonic sensors in the array of ultrasonic sensors to detect a reflected ultrasonic signal reflected off of the web of packaging material during a time-limited detection window.[Claim 10; Abstract; Fig 6, 8; Col 4-Lines 30-45, Lines 55 to col 5, Line 20];
It would have been obvious to one having ordinary skill in the art to add multiple sensors, since it has been held that mere duplication of the essential working parts of a device involves only 
Regarding claim 40, Pierson does not explicitly teach wherein the controller is further configured to delay a subsequent sensing cycle in response to sensing the flaw such that any reflected ultrasonic signal received by the ultrasonic flaw detection sensor outside of the time- limited detection window is not detected in the subsequent sensing cycle.
Hunt broadly teaches that wherein the controller is further configured to delay a subsequent sensing cycle in response to sensing the flaw such that any reflected ultrasonic signal received by the ultrasonic flaw detection sensor outside of the time-limited detection window is not detected in the subsequent sensing cycle. [Abstract teaches end-of-note signals; Fig 1, 2, 4, 6, 8; Col 4- Lines 30-45, Lines 55 to col 5, Line 20].
It would have been obvious to one of ordinary skill in the art to have modified the sensing in Pierson in view of the fact that there exists a natural delay between cycles in the system of Hunt that distinguishes tear signals from the end-of-note signals to have the subsequent cycle start after detection of the end-of-note signal in order to prevent confusion on where the tear is located.

Claims 8 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Pierson (US 9,896,229 B1) in view of Hunt (US 4,519,249 A) and Lancaster '360 (US 2015/0197360 A1) as applied to claims 1 and 24 above, and further in view of  Peplinski (US 5,426,509 A).
Regarding claims 8 and 31, For claim 8, Pierson does not explicitly teach wherein the body comprises a take up drum, and wherein the packaging material delivery system, the take up drum and the ultrasonic flaw detection sensor are disposed in a test apparatus.
Peplinski teaches wherein the body comprises a take up drum, and wherein the packaging material delivery system, the take up drum and the ultrasonic flaw detection sensor are disposed in a test apparatus.[Abstract; Fig 1]
For claim 31, Pierson does not explicitly teach wherein the apparatus is a test apparatus and the body comprises a take up drum .
Peplinski teaches wherein the apparatus is a test apparatus and the body comprises a take up drum [Abstract; Fig 1]
It would have been obvious to one of ordinary skill in the art to have modified the delivery system in Pierson with the take up drum and testing apparatus of Peplinski to test the material before rolling it up on a take up drum.

Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive.
Pages 1-4 of Applicant’s remarks are directed towards amended claims 1, 18, and 24. In response to applicant's argument that the prior art does not support the understanding that ultrasonics used to detect a hole would sense a hole based on a reduction or lack of an echo or waveform during a certain time, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is 
Applicant argues regarding tension in Hunt and tears and film breaks in Lancaster ‘360. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the sensor being used to detect tears caused by tension, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  Additionally the combination of the art indicates that there are various factors involved in the cause of tears and tension and its control is but one.
Pages 5-7 of Applicant’s are directed towards claims 19, and 41. In response to applicant's argument that combination is about overwrapping, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's argument that the sensor being used to detect tears caused by tension, a recitation of the intended use of the claimed invention must result in a structural 
With regards to applicants arguments about claims 4, 16, 27, and 39 on page 7 regarding the array, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have additional sensors, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Moreover it would have been an obvious matter of design choice to use and array as well since applicant has not disclosed that the array solves any stated problem or is for any particular purpose. 
With regards to applicants arguments about claims 17 and 40, applicant argues regarding flaw sensing and cycle times being not obvious. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With regards to applicant’s arguments about claims 21 and 43, applicant argues regarding the roping mechanism being not obvious. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant's remaining arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645